Citation Nr: 1701717	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  13-20 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as a result of exposure to herbicides.

2. Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to August 1979, with confirmed service in the Republic of Vietnam. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA). These claims were denied by the Board in September 2015. The Veteran appealed to the Court of Appeals for Veterans Claims (the Court). In July 2016, the Court granted a Joint Motion for Remand (JMR) by VA and the Veteran. The claims are now again before the Board. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The JMR stated that the Board failed to provide an adequate statement of reasons and bases for its decision to not afford the Veteran a VA medical examination for his claims. In order to provide the Veteran every opportunity, the Veteran will be afforded a VA medical examination.

In addition, as the Board remanded additional issues in September 2015, the AOJ should ensure coordination of that directed development with the below development directed as to these claims for service connection for peripheral neuropathy.


Accordingly, the case is REMANDED for the following action:

1. Ensure completion of the directives contained in the remand portion of the September 2015 Board decision.

2.  After updated VA treatment records have been obtained, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and etiology of any current peripheral neuropathy. 

The claims file, including a copy of this REMAND, should be made available to the examiner.

All appropriate tests and studies should be conducted.

After a review of the record on appeal, the examiner should identify and diagnose any current peripheral neuropathy of the upper and lower extremities. The examiner is to opine whether it is at least as likely as not that any currently diagnosed upper or lower extremity peripheral neuropathy is related to his active military service, including presumed Agent Orange exposure. If not, the examiner must opine whether it is at least as likely as not that the Veteran's peripheral neuropathy is either caused or permanently aggravated by his service-connected coronary artery disease. The examiner must specifically discuss the impact of medications used to treat the Veteran's service-connected coronary artery disease. 

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

3. Then, the AOJ should readjudicate the claims. If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal. A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100(b).



